DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Reed et al., US 2016/0376908.

Regarding Claim 6
Reed discloses a denitration device comprising: a duct that leads and distributes exhaust gas from a turbine (22) of a gas turbine (12) having a compressor (18) and the turbine (22) (Reed, [0020]-[0021]); an ammonia injection grid (42) that sprays, into the duct, an ammonia mixed gas in which ammonia gas and dilution air are mixed with teach other (Reed, [0026]); a denitration catalyst (SCR catalyst (38)) that is installed on a downstream side of flow of the exhaust gas of the ammonia injection 
[The concentration of the ammonia mixed gas is dependent upon the concentration of the ammonia and the concentration of the dilution air, and the concentration of the ammonia gas is determined based on the flow rate of the ammonia gas as controlled by the valve (V, see annotated Figure 1 of Reed below). Therefore, the concentration of the ammonia mixed gas is adjusted by a flow rate of the ammonia gas (as controlled by the valve) (Reed, annotated Figure 1 below)].
 
    PNG
    media_image1.png
    441
    601
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Reed

Regarding Claim 9
Reed discloses a denitration method for a denitration device comprising: a duct that leads and distributes exhaust gas from a turbine (22) of a gas turbine (12) having a compressor (18) and the turbine (22) (Reed, [0020]-[0021]); an ammonia injection grid (42) that sprays, into the duct, an ammonia mixed gas in which ammonia gas and dilution air are mixed with teach other (Reed, [0026]); a denitration catalyst (SCR catalyst (38)) that is installed on a downstream side of flow of the exhaust gas of the ammonia injection grid (42) in the duct, and performs a denitration reaction between the exhaust gas and the ammonia mixed gas; and an air bleeding line (76, 202) that is connected to a low compression portion (58) of the compressor (18) and supplied a low compression air bled of the compressor (18) into the ammonia injection grid (42) as the dilution air (Reed, [0033]-[0035]), wherein the air bleeding line (76, 202) includes a damper (208) that is fixed to a constant opening degree during operation (Reed, [0058], Figure 2), and a concentration of the ammonia mixed gas is adjusted by a flow rate of the ammonia gas.
[The concentration of the ammonia mixed gas is dependent upon the concentration of the ammonia and the concentration of the dilution air, and the concentration of the ammonia gas is determined based on the flow rate of the ammonia gas as controlled by the valve (V, see annotated Figure 1 of Reed above). Therefore, the concentration of the ammonia mixed gas is adjusted by a flow rate of the ammonia gas (as controlled by the valve) (Reed, annotated Figure 1 above)].

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

5.	Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto, JP 2014211102 A, in view of Reed et al., US 2016/0376908.

Regarding Claim 7
Goto teaches a denitration device (for spraying mixed ammonia with dilution air to the exhaust gas in order to reduce NOx in the exhaust gas) that is part of an exhaust heat recovery boiler (20) that includes a heat exchanger (the heat recovery steam generator (20) is a heat exchanger) provided within the exhaust duct (Goto, [0006] and [0010], Figure 1).
However, Goto does not disclose the denitration device as claimed in Claim 6.  Reed discloses a denitration device comprising: a duct that leads and distributes exhaust gas from a turbine (22) of a gas turbine (12) having a compressor (18) and the turbine (22) (Reed, [0020]-[0021]); an ammonia injection grid (42) that sprays, into the duct, an ammonia mixed gas in which ammonia gas and dilution air are mixed with teach other (Reed, [0026]); a denitration catalyst (SCR catalyst (38)) that is installed on a downstream side of flow of the exhaust gas of the ammonia injection grid (42) in the duct, and performs a denitration reaction between the exhaust gas and the ammonia mixed gas; and an air bleeding line (76, 202) that is connected to a low compression portion (58) of the compressor (18) and supplied a low compression air bled of the compressor (18) into the ammonia injection grid (42) as the dilution air (Reed, [0033]-[0035]), wherein the air bleeding line (76, 202) includes a damper (208) that is fixed to a constant opening degree during operation, and a concentration of the ammonia mixed gas is adjusted by a flow rate of the ammonia gas (Reed, [0058], Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goto by substituting the denitration device for the denitration 

Regarding Claim 8
Goto teaches a denitration device (for spraying mixed ammonia with dilution air to the exhaust gas in order to reduce NOx in the exhaust gas) that is a part of a combined power generation plant (Goto, [0010]) that also comprises a generator (6) (Goto, [0010], Figure 1). 
However, Goto does not disclose the denitration device as claimed in Claim 6.  Reed discloses a denitration device comprising: a duct that leads and distributes exhaust gas from a turbine (22) of a gas turbine (12) having a compressor (18) and the turbine (22) (Reed, [0020]-[0021]); an ammonia injection grid (42) that sprays, into the duct, an ammonia mixed gas in which ammonia gas and dilution air are mixed with teach other (Reed, [0026]); a denitration catalyst (SCR catalyst (38)) that is installed on a downstream side of flow of the exhaust gas of the ammonia injection grid (42) in the duct, and performs a denitration reaction between the exhaust gas and the ammonia mixed gas; and an air bleeding line (76, 202) that is connected to a low compression portion (58) of the compressor (18) and supplied a low compression air bled of the compressor (18) into the ammonia injection grid (42) as the dilution air (Reed, [0033]-[0035]), wherein the air bleeding line (76, 202) includes a damper (208) that is fixed to a constant opening degree during operation, and a concentration of the ammonia mixed gas is adjusted by a flow rate of the ammonia gas (Reed, [0058], Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goto by substituting the denitration device for the denitration device of Reed, as a simple substitution of one known element (one denitration device) for another . 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Kim et al. (US 2013/0259755) – Ammonia/Air injection system
- Merchant et al. (US 2013/0031910) – Denitration system
- Tong et al. (US 2011/0030331) – Ammonia injection system

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746